 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   NHA H., an Individual,                        Case No.: 8:17-02108 ADS

12                       Plaintiff,

13                       v.
                                                   MEMORANDUM OPINION AND ORDER
14   ANDREW M.     SAUL1,   Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Nha H.2 (“Plaintiff”) challenges the Defendant, Nancy A. Berryhill,

19   Acting Commissioner of Social Security’s (hereinafter “Commissioner” or “Defendant”)

20

21   1 The Complaint, and thus the docket caption, do not name the Commissioner. The
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Stipulation. On
22
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).
23   2 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil

     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                -1-
 1   denial of her application for a period of disability and disability insurance benefits

 2   (“DIB”). For the reasons stated below, the decision of the Commissioner is affirmed and

 3   this matter is dismissed with prejudice.

 4   II.    PROCEEDINGS BELOW

 5          Plaintiff filed an application for DIB on March 22, 2011, alleging disability

 6   beginning February 1, 2009. (Administrative Record (“AR”) 181-82). Plaintiff claimed

 7   she was unable to work because of: leg problems, limping, weakness, numbness and

8    tingling of legs. (AR 205-10). Plaintiff’s application was denied initially on August 11,

 9   2011 (AR 80-83), and upon reconsideration on November 22, 2011 (AR 86-90). A

10   hearing was held before Administrative Law Judge (“ALJ”) Keither Dietterle on June 4,

11   2013. (AR 37-58). On June 21, 2013, the ALJ found that Plaintiff had not been under a

12   disability, pursuant to the Social Security Act3, since February 1, 2009. (AR 21-36). The

13   ALJ’s decision became the Commissioner’s final decision when the Appeals Council

14   denied Plaintiff’s request for review on December 18, 2014. (AR 1-6).

15          Plaintiff then filed an action in District Court on February 10, 2015, challenging

16   the ALJ’s decision. (AR 470-77). On December 11, 2015, the Court reversed and

17   remanded the matter for further administrative proceedings. (AR 478-93). Another

18   hearing was held on May 25, 2017, this time before ALJ Alan J. Markiewicz. (AR 406-

19   47). On September 29, 2017, the ALJ again found that Plaintiff had not been under a

20   disability, pursuant to the Social Security Act, since February 1, 2009. (AR 381-405).

21   Plaintiff filed this action on December 1, 2017. [Docket (“Dkt.”) No. 1].

22
     3Persons are “disabled” for purposes of receiving Social Security benefits if they are
23
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
24
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).


                                                 -2-
 1          In the ALJ’s decision of September 29, 2017 (AR 381-99), the ALJ followed the

 2   required five-step sequential evaluation process to assess whether Plaintiff was disabled

 3   under the Social Security Act.4 At step one, the ALJ found that Plaintiff did not engage

 4   in substantial gainful activity during the period from her alleged onset date of February

 5   1, 2009 through her date last insured of September 30, 2013. (AR 387). At step two,

 6   the ALJ found that Plaintiff had the following severe impairments: disc disease of the

 7   cervical spine; and history of fracture and open reduction and internal fixation of the

8    right ankle. (AR 387). At step three, the ALJ found that Plaintiff “did not have an

 9   impairment or combination of impairments that met or medically equaled the severity

10   of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR

11   404.1520(d), 404.1525 and 404.1526.” (AR 389-90).

12          The ALJ then found that Plaintiff had the following Residual Functional

13   Capacity5 (“RFC”) :

14          [P]erform a range of light work as defined in 20 CFR 404.1567(b).
            Specifically, the claimant was able to lift and carry 20 pounds occasionally,
15          and 10 pounds frequently; sit for six hours out of an eight-hour day; and
            stand or walk for six hours out of an eight-hour day. She could occasionally
16          use the upper extremities for pushing and pulling; she could frequently

17   4 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
18   claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
19   disabled is appropriate. Step three: Does the claimant’s impairment or combination of
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
20   If so, the claimant is automatically determined disabled. If not, proceed to step four.
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
21   disabled. If not, proceed to step five. Step five: Does the claimant have the residual
     functional capacity to perform any other work? If so, claimant is not disabled. If not,
22
     the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n. 5 (9th Cir. 1995)
     (citing 20 C.F.R. §404.1520).
23   5 A Residual Functional Capacity is what a claimant can still do despite existing

     exertional and nonexertional limitations. See 20 C.F.R. §§ 404.1545(a)(1),
24
     416.945(1)(1).


                                                 -3-
 1          climb stairs and occasionally climb ladders, ropes, or scaffolds and can
            occasionally crawl. She could occasionally reach overhead bilaterally with
 2          the upper extremities, but had to avoid concentrated exposure to
            unprotected heights or dangerous or fast-moving machinery.
 3

 4   (AR 390).

 5          At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

 6   ALJ found that Plaintiff was capable of performing past relevant work as an electronic

 7   assembler as generally and actually performed, stating: “[t]his work did not require the

8    performance of work-related activities precluded by the claimant’s residual functional

 9   capacity.” The ALJ did not proceed to step five. (AR 397-98). Accordingly, the ALJ

10   determined that Plaintiff has not been under a disability, as defined in the Social

11   Security Act, from February 1, 2009 through September 30, 2013. (AR 398).

12   III.   STANDARD OF REVIEW

13          Under 42 U.S.C. §405(g), a district court may review the Commissioner’s decision

14   to deny benefits. A court must affirm an ALJ’s findings of fact if they are supported by

15   substantial evidence and if the proper legal standards were applied. Mayes v.

16   Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence” means more

17   than a mere scintilla, but less than a preponderance; it is such relevant evidence as a

18   reasonable person might accept as adequate to support a conclusion.” Lingenfelter v.

19   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc. Sec. Admin., 466

20   F.3d 880, 882 (9th Cir. 2006)). An ALJ can satisfy the substantial evidence

21   requirement “by setting out a detailed and thorough summary of the facts and

22   conflicting clinical evidence, stating his interpretation thereof, and making findings.”

23   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).

24



                                                 -4-
 1          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

 2   quantum of supporting evidence. Rather, a court must consider the record as a whole,

 3   weighing both evidence that supports and evidence that detracts from the Secretary’s

 4   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

 5   internal quotation marks omitted). “’Where evidence is susceptible to more than one

 6   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

 7   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

8    (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the evidence can support either

 9   affirming or reversing the ALJ’s conclusion, we may not substitute our judgment for that

10   of the ALJ.”). The Court may review only “the reasons provided by the ALJ in the

11   disability determination and may not affirm the ALJ on a ground upon which he did not

12   rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v. Barnhart, 340

13   F.3d 871, 874 (9th Cir. 2003)).

14   IV.    ANALYSIS

15          A. Issue on Appeal

16          Plaintiff raises one issue for review: whether the ALJ’s finding that Plaintiff can

17   perform her past relevant work as an electronics assembler is supported by substantial

18   evidence and free of legal error. [Dkt. 19, Joint Stipulation (“JS”) 4]. Specifically,

19   Plaintiff argues that her past relevant work requires 8 hours of sitting in an 8-hour work

20   day but her RFC provides that she is capable of only 6 hours out of an 8 work day. As

21   such, Plaintiff asserts the ALJ committed legal error and remand is appropriate.

22          B. Legal Standard At Issue

23          The ALJ’s finding at issue was made at step four of the five-step disability

24   determination process. At step four, the ALJ determines whether a claimant has the



                                                 -5-
 1   RFC to perform her past relevant work. See 20 C.F.R. § 404.1520(f). The term “past

 2   relevant work” means either (1) a specific past job as the claimant “actually performed”

 3   it, or (2) a past relevant job as it is “generally performed” or “usually performed” in the

 4   national economy. See, e.g., Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir. 2001)

 5   (citing Social Security Ruling 82-62 and 20 C.F.R. §§ 404.1571, 404.1574, 404.1565,

 6   416.971, and 416.974). The ALJ is not required to make explicit findings at step four on

 7   both prongs – that is, an ALJ may deny a claimant at step four based on a determination

8    that she can do her past relevant work as she “actually performed” it or as that job is

 9   “generally performed.” Id.

10          Where a claimant cannot perform her past relevant work as she “actually

11   performed” it, “but can perform the functional demands and job duties as generally

12   required by employers throughout the economy, the claimant should be found ‘not

13   disabled.’” Social Security Ruling (“SSR”) 82-61. A claimant has the burden at step four

14   of showing that she can no longer perform her past relevant work. 20 CFR §§

15   404.1520(e) and 416.920(e); Clem v. Sullivan, 894 F.2d 328, 330 (9th Cir. 1990).

16   Although the burden of proof lies with the claimant at step four, the ALJ still has a duty

17   to make the requisite factual findings to support his conclusion. Pinto v. Massanari, 249

18   F.3d at 844; Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1167 (9th Cir. 2007).

19          C. The ALJ Did Not Commit Legal Error

20          Plaintiff’s entire argument as to why the ALJ erred in making the determination

21   at step four is that the assessed RFC found Plaintiff could only sit for six hours and that

22   to be able to perform her past work either as actually performed or as performed in the

23   national economy, she must be able to sit for eight hours. Plaintiff is mistaken.

24



                                                  -6-
 1          The ALJ found that Hoang could return to her past relevant work as an

 2   electronics worker as generally and actually performed. (AR 397, ¶6). Hoang presented

 3   evidence that her past relevant work required sitting for eight hours per day. (AR 55-

 4   56). The vocational expert, relying on Exhibit 4E (AR 211-14) and Exhibit 3E, section 6

 5   (AR 207), classified Hoang's past relevant work as “electronics assembler” (DOT No.

 6   726.684-034, sedentary SVP 3, semiskilled) and "consistent to how the [Plaintiff]

 7   performed it as indicated." (AR 55). The DOT describes “sedentary work” as follows:

8           Exerting up to 10 pounds of force occasionally (Occasionally: activity or
            condition exists up to 1/3 of the time) and/or a negligible amount of force
 9          frequently (Frequently: activity or condition exists from 1/3 to 2/3 of the
            time) to lift, carry, push, pull, or otherwise move objects, including the
10          human body. Sedentary work involves sitting most of the time, but may
            involve walking or standing for brief periods of time. Jobs are sedentary if
11          walking and standing are required only occasionally and all other sedentary
            criteria are met.
12
     DOT No. 726.684-034.
13

14          The ALJ never found that Plaintiff could only sit for a total of six hours.6 As

15   Defendant contends, the ALJ did not assess affirmative restrictions on Plaintiff’s ability

16   to sit. Rather, based on a thorough review of the medical records and testimony at the

17   hearing, the ALJ found that Plaintiff retained the exertional capacity to perform “light

18   work”, as defined under 20 C.F.R. § 404.1567(b).7 (AR 387-98). Light work is a

19
     6 Indeed, until filing a Complaint with this Court, Plaintiff herself never argued that she
20   is unable to sit for eight hours. Plaintiff points to no medical evidence or testimony in
     the record to support such a finding, nor does she argue that the ALJ improperly
21   assessed the medical testimony in his opinion.
     7 A residual function capacity is “the application of a legal standard” (sedentary, light,
22   medium, heavy or very heavy work) “to the medical facts concerning [claimant’s]
     physical capacity.” Carolyn A. Kubitschek & Jon C. Dubin, Social Security Disability Law
23
     and Procedure in Federal Court §3:45 (2018); 20 C.F.R. § 404.1567 (“To determine
     the physical exertion requirements of work in the national economy, we classify jobs as
24
     sedentary, light, medium, heavy and very heavy.”).


                                                 -7-
 1   technical term which includes the ability to sit for six hours out of an eight hour work

 2   day. An ALJ’s determination that a claimant can perform light level exertion does not

 3   translate into affirmative restrictions on the claimant’s ability to sit. Indeed, the Social

 4   Security Regulations provide that an individual that can perform light work can also

 5   perform the demands of sedentary work. 20 C.F.R. § 404.1567(b) (“[i]f someone can do

 6   light work, we determine that he or she can also do sedentary work, unless there are

 7   additional limiting factors such as loss of fine dexterity or inability to sit for long periods

8    of time”).

 9          Moreover, the functional demands and job duties of the job of electronics

10   assembler in the national economy do not require Plaintiff to sit for eight hours. Thus,

11   even if the ALJ were to have found that Plaintiff could not sit for eight hours, such a

12   finding would not preclude Plaintiff from being able to perform her past relevant work

13   as it is “generally performed” or “usually performed” in the national economy. See 20

14   C.F.R. §404.1520(f); Pinto v. Massanari, 249 F.3d at 844-45.

15          Here, Plaintiff was given a “light” RFC – and the ALJ determined Plaintiff could

16   perform a “sedentary” past job. Specifically, the ALJ found that Plaintiff could perform

17   her past job as “Electronics assembler (DOT#726.684-034), which is sedentary semi-

18   skilled work.” (AR 398). Nothing in the DOT description of the occupation of

19   “Assembler, Semiconductor” gives rise to a requirement that the worker sit for eight

20   hours to perform the work. See DOT No. 726.684-034

21          Furthermore, according to the Ninth Circuit, a normal workday permits breaks

22   every two hours; therefore, a claimant who can sit for two hours can perform sedentary

23   work, but one who has to stand up more frequently than once every two hours cannot

24   perform sedentary work. Tackett v. Apfel, 180 F.3d 1094, 1103 (9th Cir. 1999). The



                                                   -8-
 1   sitting requirement of sedentary work allows for normal breaks, including lunch, at two

 2   hour intervals. Ellis v. Barnhart, 392 F.3d 988, 996 (8th Cir. 2005). The need to

 3   alternate between sitting and standing more frequently than every two hours could

 4   significantly erode the occupational base for a full range of unskilled sedentary work.

 5   Id. at 997. One court has held that the ability to sit for six hours does not require the

 6   ability to sit for six hours at a time; thus, that court held that the claimant need not be

 7   able to sit for six consecutive hours in order to be capable of doing sedentary work.

8    Federnandez-Sosa v. Bowen, 701 F. Supp. 74 (S.D.N.Y. 1988). A claimant who can sit

 9   for most of the day, but needs to stand up to take breaks occasionally is capable of

10   sedentary work, so long as the breaks are “of short duration.” Rosado v. Secretary of

11   Health and Human Services, 807 F.2d 292 (1st Cir. 1986); Musto v. Halter, 135 F. Supp.

12   2d 220, 233 (D. Mass. 2001).

13          Moreover, if someone can do light work, it has been determined that he or she

14   can also do sedentary work, “unless there are additional limiting factors such as loss of

15   fine dexterity or inability to sit for long periods of time.” 20 C.F.R. § 404.1567(b). Here,

16   there were no additional limiting factors by the ALJ regarding Plaintiff’s inability to sit

17   for long periods of time. Indeed, the ALJ spends great length in his decision

18   discounting the severity of the various ailments asserted by Plaintiff, including a finding

19   that a medical report of no prolonged sitting to be without support. (AR 387-97). The

20   ALJ also noted that the vocational expert at the hearing specifically testified that a

21   person with the RFC limitations given could perform the work as an electronics

22   assembler as generally performed. (AR 398).

23

24



                                                  -9-
 1         Accordingly, the ALJ correctly found that Plaintiff could perform her past work as

 2   an electronics assembler as it is generally performed in the national economy. As such,

 3   remand in not appropriate.

 4   V.    ORDER

 5         For the reasons stated above, the decision of the Social Security Commissioner is

 6   AFFIRMED and the action is DISMISSED with prejudice.

 7

8    DATE: October 16, 2019

 9
                                             /s/ Autumn D. Spaeth
10                                     THE HONORABLE AUTUMN D. SPAETH
                                       United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -10-
